Title: From Alexander Hamilton to George Clinton, 24[–27] February 1783
From: Hamilton, Alexander
To: Clinton, George



Philadelphia February 24th. [-27] 1783
Sir,

In my letter of the 14th. I informed Your Excellency that Congress were employed in devising a plan for carrying the 8th article of the confederation into execution. This business is at length brought to a conclusion. I inclose for the information of the Legislature the proceedings upon it in different stages, by which they will see the part I have acted. But as I was ultimately left in a small minority, I think it my duty to explain the motives upon which my opposition to the general sense of the house was founded.
I am of opinion, that the article of the confederation itself was ill-judged. In the first place I do not believe there is any general representative of the wealth of a nation, the criterion of its ability to pay taxes. There are only two that can be thought of land and numbers.
The revenues of the United Provinces (general and particular) were computed before the present war to more than half as much as those of Great Britain. The extent of their territory is not one fourth part as great, their population less than a third. The comparison is still more striking between those Provinces and the Swiss-Cantons in both of which extent of territory and population are nearly the same, and yet the revenues of the former are five times as large as those of the latter, nor could any efforts of taxation bring them to any thing like a level. In both cases the advantages for agriculture are superior in those countries which afford least revenue in proportion. I have selected these examples, because they are most familiar, but who ever will extend the comparison between the different nations of the world, will perceive that the position I have laid down is supported by universal experience.
The truth is the ability of a country to pay taxes depends on infinite combinations of physical and moral causes, which can never be accommodated to any general rule, climate, soil, productions, advantages for navigation, government, genius of the people, progress of arts and industry, and an endless variety of circumstances. The diversities are sufficiently great in these states to make an infinite difference in their relative wealth—the proportion of which can never be found by any common measure whatever.
The only possible way then of making them contribute to the general expence in an equal proportion to their means is by general taxes imposed under Continental authority. In this mode there would no doubt be inequalities and for a considerable time material ones; but experience and the constant operation of a general interest which by the very collision of particular interests must in the main prevail in a Continental deliberative would at length correct those inequalities, and ballance one tax that should bear hard upon one state by another that should have a proportional weight in others. This idea however was not at the period of framing the confederation, and is not yet agreeable to the spirit of the times. To futurity we must leave the discovery how far this spirit is wise or foolish. One thing only is now certain that Congress having the discretionary power of determining the quantum of money to be paid into the general treasury towards defraying the common expences, have in effect the constitutional power of general taxation. The restraints upon the exercise of this power amount to the perpetuating a rule for fixing the proportions which must of necessity produce inequality, and by refusing the fœderal government a power of specific taxation and of collection, without substituting any other adequate means of coertion do in fact leave the compliance with Continental requisitions to the good will of the respective states. Inequality is inherent in the theory of the confederation, and in the practice that inequality must increase in proportion to the honesty or dishonesty of the component parts. This vice will either in its consequences reform the fœderal constitution or dissolve it.
If a general standard must be fixed numbers were preferable to land. Modes might be devised, to ascertain the former with tolerable precision, but I am persuaded the experiment will prove that the value of all the land in each state cannot be ascertained with any thing like exactness. Both these measures have the common disadvantage, of being no equal representative of the wealth of the people; but one is much more simple definite and certain than the other.
I have indulged myself in these remarks to show that I have little expectation of success from any mode of carrying the article in question into execution upon equitable principles. I owe it however to myself to declare that my opposition did not arise from this source. The confederation has pointed out this mode, and though I would heartily join in a representation of the difficulties (of which every man of sense must be sensible on examination) that occur in the execution of the plan to induce the states to consent to a change, yet as this was not the disposition of a Majority of Congress, I would have assented to any mode of attempting it which was not either obviously mischievous or impracticable.
The first plan proposed as Your Excellency will see was an actual valuation of each state by itself. This was evidently making the interested party judge in his own cause. Those who have seen the operation of this principle between the counties in the same state and the districts in the same county cannot doubt a moment that the valuations on this plan would have been altogether unequal and unjust. Without supposing more liberality in one state than in another the degree of care, judgment and method employed in the execution would alone make extreme differences in the results.
This mode had also the further inconvenience of awakening all the jealousies of the several states against each other. Each would suspect that its neighbour had favoured itself, whether the partiality appeared or not. It would be impossible to silence these distrusts and to make the states sit down satisfied with the justice of each other. Every new requisition for money would be a new signal for discussion and clamour, and the seeds of disunion already sown too thick would be not a little multiplied.
To guard against these evils the plan proposes a revision by Congress; but it is easy to be seen that such a power could not be exercised. Should any states return defective valuations, it would be difficult to find sufficient evidence to determine them such—to alter would not be admissible, for Congress could have no data, which could be presumed equivalent to those which must have governed the judgment of Commissioners under oath on an actual view of the premisses. To do either this, or to reject would be an impeachment of the honor of the states which it is not probable there would be decision enough to hazard, and which if done could not fail to excite serious disgusts. There is a wide difference between a single state exercising such a power over its own counties and a confederated government exercising it over sovereign states, which compose the confederacy. It might also happen that too many states would be interested in the defective valuations to leave a sufficient number willing either to alter or to reject.
These considerations prevailed to prevent the plan being adopted by a Majority.
The last plan may be less mischievous than the first, but it appears to me altogether ineffectual: The mere quantity of land granted and surveyed with the general species of buildings upon them can certainly be no criteria to determine their value. The plan does not even distinguish the improved from the unimproved land; the qualities of soil, or degrees of improvement; the qualities of the houses and other buildings are intirely omitted. These it seems are to be judged of by the commissioners to be appointed by each state; but I am unable to conceive how any commissioner can form the least estimate of these circumstances with respect even to his own state, much less with respect to other states, which would be necessary to establish a just relative value. If even there was a distinction of improved from unimproved land, by supposing an intrinsic value in the land and adopting general rates something nearer the truth might be attained; but it must now be all conjecture and uncertainty.
The numbers of inhabitants distinguishing white from black are called for. This is not only totally foreign to the confederation but can answer no reasonable purpose. It has been said that the proportion of members may guide and correct the estimates; an assertion purely verbal. A judgment must first be formed of the value of the lands upon some principles. If this should be altered by the proportion of numbers, it is plain numbers would be substituted to land.
Another objection to the plan is, that it lets in the particular interests of the states to operate in the returns of the quantities of land, number of buildings and number of inhabitants. But the principle of this objection applies less forcibly here than against the former plan.
Whoever will consider the plain import of the 8th. article of the confederation must be convinced that it intended an actual and specific valuation of land buildings and improvements, not a mere general estimate according to the present plan. While we insist therefore upon adhering to the confederation, we should do it in reality, not barely in appearance.
Many of those who voted for this scheme had as bad an opinion of it as myself; but they were induced to accede to it, by a persuasion that some plan for the purpose was expected by the states, and that none better in the present circumstances of the country could be fallen upon.
A leading rule which I have laid down for the direction of my conduct is this—that while I would have a just deference for the expectations of the states, I would never consent to amuse them by attempts, which must either fail in the execution or be productive of evil. I would rather incur the negative inconveniences of delay than the positive mischief of injudicious expedients. A contrary conduct serves to destroy confidence in the government, the greatest misfortune that can befal a nation. There should in my opinion be a character of wisdom and efficiency in all the measures of the fœderal council, the opposite of a spirit of temporising concession.
I would have sufficient reliance on the judgments of the several states to hope that good reasons for not attempting a thing would be more satisfactory to them than precipitate and fruitless attempts. My idea is that taking it for granted the states will expect an experiment on the principles of the confederation the best plan will be to make it by Commissioners appointed by Congress and acting under their authority. Congress might in the first instance appoint three or more of the principal characters in each state for probity and abilities, with a power to nominate other commissioners under them in each subdivision of the state. General principles might be laid down for the government of their conduct by which uniformity in the manner of conducting the business would obtain. Sanctions of such solemnity might be prescribed and such notoriety given to every part of the transaction, that the commissioners could neither be careless nor partial without a sacrifice of reputation.
To carry this plan however into effect with sufficient care and accuracy would be a work both of time and expence; and unfortunately we are so pressed to find money for calls of immediate necessity that we could not at present undertake a measure, which would require so large a sum.
To me it appears evident that every part of a business, which is of so important and universal concern should be transacted on uniform principles and under the direction of that body which has a common interest.
In general I regard the present moment probably the dawn of peace as peculiarly critical; and the measures which it shall produce as of great importance to the future welfare of these states. I am therefore scrupulous[ly] cautious of assenting to plans which appear to me founded on false principles.
Your Excellency will observe that the valuation of the lands is to be the standard for adjusting the accounts for past supplies, between the United States and the particular states. This if adhered to without allowance for the circumstances of those states which have been more immediately the theatre of the war, will charge our state for the past according to its future ability, when in an intire condition; if the valuation should be finally made after we regain possession of the parts of the state now in the power of the enemy.

I have therefore introduced a motion for repeating the call in a more earnest manner upon the states to vest Congress with a power of making equitable abatements, agreeable to the spirit of the resolution of the 20th. of February last which few of the states have complied with. This motion has been committed. I know not what will be its fate.
Nothwithstanding the opposition I have given, now the matter has been decided in Congress, I hope the state will chearfully comply with what is required. Unless each state is governed by this principle, there is an end of the union. Every state will no doubt have a right in this case to accompany its compliance with such remarks as it may think proper. I have the honor to be Yr. Excellency’s Most Obedient servant

Alx Hamilton


P.S.   After the plan was agreed upon, it was committed to be put into form, and when reported instead of Commissioners an alteration was carried for making the estimate by a Grand Committee.

Feby. 27
Mr. Morris has signified to Congress his resolution to resign by the first of June if adequate funds are not by that time provided. This will be a severe stroke to our affairs. No man fit for the office will be willing to supply his place for the very reasons he resigns.
Tis happy for us we have reason to expect a peace; I am sorry that by different accounts it appears not to have been concluded late in December.

